
	
		III
		112th CONGRESS
		1st Session
		S. RES. 225
		IN THE SENATE OF THE UNITED STATES
		
			June 30, 2011
			Mr. Graham (for himself
			 and Mr. DeMint) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of South
		  Carolina baseball team for its gritty and record-breaking pursuit of
		  back-to-back National Collegiate Athletic Association Division I Baseball
		  National Championships.
	
	
		Whereas, on June 28, 2011, the University of South
			 Carolina Gamecocks won the 2011 National Collegiate Athletic Association
			 College World Series with a 5–2 victory over the University of Florida Gators
			 at TD Ameritrade Park in Omaha, Nebraska;
		Whereas the University of South Carolina baseball team has
			 secured the University’s second national championship in men’s athletics since
			 the founding of the University in 1801;
		Whereas the University of South Carolina baseball team
			 became just the sixth team in college baseball history to win back-to-back
			 national championships;
		Whereas the University of South Carolina baseball team won
			 a record 11 consecutive games at the College World Series;
		Whereas the University of South Carolina baseball team won
			 a record 16 consecutive games at the National Collegiate Athletic Association
			 baseball tournament;
		Whereas the University of South Carolina baseball team, in
			 its 10th appearance at the College World Series, became the first team to go
			 10–0 in the National Collegiate Athletic Association tournament;
		Whereas head coach Ray Tanner won his second national
			 title as Head Coach in his 15th season at the University of South
			 Carolina;
		Whereas second baseman Scott Wingo was named Most
			 Outstanding Player of the 2011 College World Series;
		Whereas first baseman Christian Walker, catcher Robert
			 Berry, second baseman Scott Wingo, shortstop Peter Mooney, pitchers Michael
			 Roth and Matt Price, and designated hitter Brady Thomas were named to the 2011
			 College World Series All-Tournament Team;
		Whereas the State of South Carolina was proud to send the
			 University of South Carolina baseball team to the College World Series for the
			 second consecutive season; and
		Whereas the University of South Carolina baseball team is
			 the 2011 National Collegiate Athletic Association Division I Baseball Champion:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)commends the
			 University of South Carolina Gamecocks for winning the 2011 National Collegiate
			 Athletic Association College World Series;
			(2)recognizes the
			 achievement and dedication of all players, coaches, and support staff who
			 battled and made winning 2 consecutive national championships possible;
			(3)congratulates the
			 people of South Carolina, the University of South Carolina, and Carolina
			 Gamecocks fans everywhere; and
			(4)requests that the
			 Secretary of the Senate submit an enrolled copy of this resolution to—
				(A)Dr. Harris
			 Pastides, President of the University of South Carolina;
				(B)Eric Hyman,
			 Director of Athletics at the University of South Carolina; and
				(C)Ray Tanner, Head
			 Coach of the University of South Carolina baseball team.
				
